              Case 20-10343-LSS          Doc 5077       Filed 05/27/21      Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELAWARE

In Re:                                          :
                                                :       CHAPTER 11
BOY SCOUNTS OF AMERICA AND                      :
DELAWARE BSA, LLC                               :       Case No.: 20-10343 (LSS)
                                                :
                                                :       Jointly Administered
                Debtors                         :

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
hac vice of Samantha M. Oliveira of Saxe Doernberger & Vita, P.C. to the represent The Knights of
Columbus, 1 Columbus Plaza, New Haven, CT 06510; Knights of Columbus, Council #462 (“Council
#462”); Knights of Columbus, Saratoga Council #246 a/k/a Saratoga Knights of Columbus (“Council
#246”); and Knights of Columbus, Father Baker Council #2243 (“Father Baker Council”) (collectively
the “Knights of Columbus Entities”) in this action.

Dated: May 14, 2021                                     BERGER HARRIS LLP

                                                        /s/ David J. Baldwin
                                                        David J. Baldwin (No. 1010)
                                                        1105 North Market Street, 11th Fl.
                                                        Wilmington, DE 19801
                                                        (302) 655-1140
                                                        (302) 655-1131 Facsimile
                                                        dbaldwin@bergerharris.com
                                                        Attorneys for Knights of Columbus Entities

             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the States of Connecticut and
New York and the Bars of the United State District Courts of Connecticut and New York Southern
District, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any
alleged misconduct which occurs in the preparation or course of this action. I also certify that I am
generally familiar with this Court’s Local Rules and with the Standing Order for District Court Fund
revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for
the District Court.

Dated: May 14, 2021                                     /s/ Samantha M. Oliveira
                                                        Samantha M. Oliveira
                                                        Saxe Doernberger & Vita, P.C.
                                                        35 Nutmeg Drive, Suite 140
                                                        Trumbull, Connecticut 06611
                                                        203.287.2100
                                                        SOliveria@sdvlaw.com

                              ORDER GRANTING MOTION
       IT IS HEREBY     ORDERED
      Dated: May 27th, 2021     that counsel’s motion forSELBER
                                                 LAURIE  admission pro hac vice is granted.
                                                                SILVERSTEIN
      Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE
